



Exhibit 10.9.6




FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT (EMPLOYEES)
PURSUANT TO THE
SHAKE SHACK INC.
2015 INCENTIVE AWARD PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
___________________, is by and between Shake Shack Inc., a Delaware corporation
(the “Company”), and __________________ (“Participant”). Capitalized terms in
this Agreement that are not defined shall have the meaning set forth in the
Shake Shack Inc. 2015 Incentive Award Plan, as amended from time to time (the
“Plan”).


WHEREAS, the Plan is administered by the Compensation Committee of the Board of
Directors of the Company (“Board”) or such other committee or subcommittee
appointed from time to time by the Board (the “Committee”);


WHEREAS, Article 9 of the Plan authorizes the Committee to grant Restricted
Stock Units to Eligible Individuals;
WHEREAS, the Committee wishes to grant awards of Restricted Stock Units to
selected Eligible Individuals in accordance with the Plan;
WHEREAS, the Committee wishes to authorize the issuance of such Restricted Stock
Units, which shall vest based on Participant’s continued service over a certain
time period (as set forth in each Award Supplement) (defined below), with a
certain number of the Restricted Stock Units vesting on each Vesting Date
(defined in each Award Supplement); and
WHEREAS, the Committee has designated Participant as an Eligible Individual
eligible to receive an award of Restricted Stock Units under the Plan pursuant
to the terms and conditions of the Plan, this Agreement and each Award
Supplement.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Award Grant. Subject to the restrictions and other conditions set forth in
this Plan, this Agreement, and each Award Supplement. the Committee, on the
applicable Award Date (defined in each Award Supplement), shall authorize the
grant of a certain number of Restricted Stock Units to the Participant (the
“Award”).


2. Vesting. This Restricted Stock Units subject to this Award shall vest on each
Vesting Date in accordance with the vesting conditions set forth in each Award
Supplement; provided the Participant has not had a Termination of Service prior
to each Vesting Date. There shall be no proportionate or partial vesting in the
periods prior to each Vesting Date. If all or a portion of the Restricted Stock
Units is not vested on the date of Participant's Termination of Service, the
unvested portion of the Restricted Stock Units shall be automatically forfeited
in its entirety as of the date of such Termination of Service.


3. Payment. Subject to the terms of this Agreement and the Plan, Participant
shall receive one share of Common Stock with respect to each vested Restricted
Stock Unit within thirty (30) days of each Vesting Date.


4. Dividend Equivalents. Cash dividends on shares of Common Stock shall be
credited to a dividend book entry account on behalf of Participant with respect
to each Restricted Stock Unit awarded to Participant, provided, that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
will be held uninvested and without interest. Participant’s right to receive any
such cash dividends shall vest if and when the related Restricted Stock Unit
vests, and such cash dividends shall be paid in cash to Participant if and when
the related Restricted Stock Unit is paid to Participant. Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of Participant with respect to each Restricted Stock Unit awarded to
Participant. Participant’s right to receive any such stock dividends shall vest
if and when the related Restricted Stock Unit vests, and such stock dividends
shall be paid in stock to Participant if and when the related Restricted Stock
Unit is paid to Participant.


5. Rights as a Stockholder. Participant shall have no rights as a stockholder
with respect to Restricted Stock Units or shares of Common Stock subject to the
Restricted Stock Units unless and until Participant has become the holder of
record of such shares of Common Stock, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in this Agreement
or the Plan.


6. Restrictions on Transfer. The Restricted Stock Units, and any part thereof,
may not be sold, pledged, assigned, hypothecated,





--------------------------------------------------------------------------------





transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution.


7. Plan Provisions Control. This Agreement and each Award Supplement are subject
to all the terms, conditions and provisions of the Plan, including any
amendments thereto, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Committee or the Company, and as may be in
effect from time to time. The Plan is incorporated herein and into each Award
Supplement by reference. If and to the extent that this Agreement or each Award
Supplement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement and each
Award Supplement shall be deemed to be modified accordingly. This Agreement and
each Award Supplement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes any prior agreements between
the Company and Participant with respect to the subject matter hereof.
 
8. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of Participant in order to carry
out the provisions of this Section 8.


9. Not a Contract of Employment. Nothing in this Agreement each Award Supplement
or in the Plan shall confer upon Participant any right to continue to serve as
an employee or other service provider of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.


10. Transfer of Personal Data. Participant authorizes, agrees and unambiguously
consents to the transmission by the Company of any personal data information
related to the Units, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of Participant’s home country
and including to countries with less data protection than the data protection
provided by Participant’s home country. This authorization/consent is freely
given by Participant.


11. Withholding Taxes. The Company shall, with respect to any taxable event
concerning Participant as a result of the Plan or this Agreement, deduct any
Federal, state, local or foreign taxes required by law to be withheld by
reducing the number of shares of Common Stock otherwise deliverable. Any
fraction of a share of Common Stock required to satisfy such tax obligations
shall also be reduced.


12. Section 409A of the Code. Although the Company does not guarantee the tax
treatment of any payments under this Agreement or each Award Supplement, the
intent of the parties is that payments under this Agreement and each Award
Supplement be exempt from, or comply with, Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Agreement and each Award
Supplement shall be interpreted in accordance with the foregoing. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Participant as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code. This
Award is intended to be subject to the terms and conditions of the Plan with
respect to Section 409A of the Code. Whenever a payment under this Agreement or
each Award Supplement may be paid within a specified period, the actual date of
payment within the specified period shall be within the Company’s sole
discretion.


13. Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and each Award Supplement and to adopt such rules for the
administration, interpretation and application of the Plan, this Agreement and
each Award Supplement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, this Agreement or each Award Supplement.


14. Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Restricted Stock Units in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the Common Stock contemplated by Section 14.2 of the Plan
(including, without limitation, an extraordinary cash dividend on such Common
Stock), the Administrator may make such adjustments as the Administrator deems
appropriate in the number of shares of Common Stock subject to the Units and the
kind of securities that may be issued upon settlement. Participant acknowledges
that the Units are subject to adjustment, modification and termination in
certain events as provided in this Agreement, each Award Supplement and the
Plan, including Section 14.2 of the Plan.


15. Successors and Assigns. The Company may assign any of its rights under this
Agreement and each Award Supplement to single or multiple assignees, and this
Agreement and each Award Supplement shall inure to the benefit of the successors
and assigns of the Company. Subject to the restrictions on transfer set forth in
Section 6 and the Plan, this Agreement and each Award Supplement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


16. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This





--------------------------------------------------------------------------------





Agreement and each Award Supplement creates only a contractual obligation on the
part of the Company as to amounts payable and shall not be construed as creating
a trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. Participant shall have only the rights of a general unsecured creditor
of the Company with respect to amounts credited and benefits payable, if any,
with respect to the Restricted Stock Units, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor.


17. Counterparts. This Agreement and each Award Supplement may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.


18. Entire Agreement. The Plan, this Agreement and each Award Supplement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.


19. Agreement Severable. In the event that any provision of this Agreement or
any Award Supplement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement or any Award
Supplement.


20. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
20, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.


21. Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Restricted Stock Units in any material way without the
prior written consent of Participant.


22. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, this Agreement or any Award Supplement, if Participant is
subject to Section 16 of the Exchange Act, the Plan, this Agreement, each Award
Supplement and the Restricted Stock Units shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.


23. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


24. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and each Award Supplement regardless of the law that
might be applied under principles of conflicts of laws.


25. Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Units are awarded and may be settled, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.


NO ACQUIRED RIGHTS.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR AMEND
THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE COMPANY; AND (C) NO PAST GRANTS OR AWARDS (INCLUDING,
WITHOUT LIMITATION, THE RESTRICTED STOCK UNITS AWARDED HEREUNDER) GIVE
PARTICIPANT ANY RIGHT TO ANY GRANTS OR AWARDS IN THE FUTURE WHATSOEVER.





--------------------------------------------------------------------------------





By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, this Agreement, and all applicable laws and
regulations. This Agreement may be electronically accepted by Participant.




 
SHAKE SHACK INC.
 
 
 
 
 
By: _____________________________________________
 
Randy Garutti
 
Chief Executive Officer
 
 
PARTICIPANT
 
 
 
 
 
By: _____________________________________________
 
Name:
 






